      Case 1:18-cv-09688-ALC-BCM Document 35 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       5/11/20
STEWART MARTIN,
               Plaintiff,                            18-CV-9688 (ALC) (BCM)
       -against-                                     ORDER
NEW YORK CITY TRANSIT
AUTHORITY, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       In light of the Court's Order dated April 29, 2020 (Dkt. No. 32), extending the close of

fact discovery to August 31, 2020, the settlement conference currently scheduled for May 13,

2020, at 2:15 p.m., is ADJOURNED sine die. The parties shall include their positions concerning

whether and when to reschedule a judicially-supervised settlement conference in their joint pre-

conference letter to be filed no later than June 10, 2020. (See Dkt. No. 32 ¶ 2(f).)

Dated: New York, New York
       May 11, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
